OPINION — AG — (1) THE MINIMUM NUMBER OF VALID SIGNATURES REQUIRED FOR INITIATIVE PETITION NO. 282, STATE QUESTION NO. 450, IS 101, 589 (2) THE OFFICE OF PRESIDENTIAL ELECTOR IN A STATE OFFICE WITHIN THE MEANING OF THAT TERM AS FOUND IN ARTICLE V, SECTION 2 OF THE OKLAHOMA CONSTITUTION. (3) A PRINTED SIGNATURE IS ALLOWABLE; TWO A SIGNATURE SIGNED WITH THE LETTER "X" WITH A NAME WRITTEN BESIDE IT, ACCOMPANIED BY THE SIGNATURE OF ONE WITNESS IS ALLOWABLE; THREE, A SIGNATURE USING AN ABBREVIATED REFERENCE TO A CITY OR TOWN IS ALLOWABLE; FOUR, A SIGNATURE WHICH USES DITTO MARKS FOR REFERENCE TO A STREET ADDRESS AND/OR A CITY OR TOWN IS ALLOWABLE; BUT IN NO EVENT MAY A SIGNATURE BE COUNTED WHICH LISTS NO STREET ADDRESS AND NO CITY OR TOWN. CITE: ARTICLE V, SECTION 8, 34 O.S. 1961 1-26 [34-1-26], 34 O.S. 1961 24 [34-24], 26 O.S. 1961 364.1 [26-364.1], 26 O.S. 1961 511-519 [26-511] — [26-519] ARTICLE III, SECTION 5, 25 O.S. 1961 26 [25-26] (BRIAN UPP)